

116 HR 8231 IH: To direct the Secretary of Defense to ensure that removal and remedial actions relating to PFOS or PFOA contamination result in levels meeting or exceeding certain standards, and for other purposes.
U.S. House of Representatives
2020-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8231IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2020Ms. Slotkin introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Energy and Commerce, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Defense to ensure that removal and remedial actions relating to PFOS or PFOA contamination result in levels meeting or exceeding certain standards, and for other purposes.1.Standards for removal or remedial actions with respect to PFOS or PFOA contamination(a)In generalIn conducting removal or remedial actions pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) or section 332 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) of PFOS or PFOA contamination from Department of Defense or National Guard activities found in drinking water or in groundwater that is not currently used for drinking water, the Secretary of Defense shall ensure that such actions result in a level that meets or exceeds the most stringent of the following standards for PFOS or PFOA in any environmental media:(1)An enforceable State standard, in effect in that State, for drinking, surface, or ground water, as described in section 121(d)(2)(A)(ii) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9621(d)(2)(A)(ii)).(2)An enforceable Federal standard for drinking, surface, or ground water, as described in section 121(d)(2)(A)(i) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9621(d)(2)(A)(i)).(3)A health advisory under section 1412(b)(1)(F) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(1)(F)).(b)DefinitionsIn this section:(1)The term PFOA means perfluorooctanoic acid.(2)The term PFOS means perfluorooctane sulfonate.(3)The terms removal and remedial action have the meanings given those terms in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601).(c)Savings clauseExcept with respect to the specific level required to be met under subsection (a), nothing in this section affects the application of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9607).